
	
		I
		111th CONGRESS
		1st Session
		H. R. 2485
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Ellison (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Carson of Indiana,
			 Mr. Peterson,
			 Mr. Walz, Mr. Welch, Mr.
			 Tonko, and Ms. Clarke)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to include nongovernmental and volunteer firefighters,
		  ground and air ambulance crew members, and first responders for certain
		  benefits.
	
	
		1.Benefits for certain
			 nongovernmental emergency service officersSection 1204 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)in paragraph (7)
			 by striking employee and inserting or nongovernmental
			 employee or volunteer; and
			(2)in paragraph (9)—
				(A)in subparagraph
			 (B)(ii), by striking or after the semicolon;
				(B)in subparagraph
			 (C)(ii), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(D)a nongovernmental
				employee or volunteer—
							(i)of
				a fire department, ground or air ambulance service, or first responder or
				rescue squad, which is licensed or recognized by the State or local government;
				and
							(ii)who is performing
				official duties serving the public in fire suppression, rescue, or emergency
				medical and ambulance
				services.
							.
				
